Citation Nr: 9929899	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  94-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left patella, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an effective date earlier than March 4, 
1992, for increased ratings for residuals of a right distal 
radius fracture, chondromalacia of the right patella, and 
chondromalacia of the left patella, as assigned in a November 
1997 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to April 
1978.  This appeal arises from a December 1992 rating 
decision of the New Orleans, Louisiana Regional Office (RO), 
which denied the veteran's claim for an increased rating for 
his service connected chondromalacia of the left patella.  In 
February 1994, the veteran appeared and testified at a Travel 
Board hearing which was conducted by C. W. Symanski, who is 
the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case.  In 
September 1996 and May 1998, the Board remanded the case to 
the RO for additional development of the left knee claim.   

This appeal also arises from a November 1997 rating decision 
of the RO, which granted increased ratings for residuals of a 
right distal radius fracture, chondromalacia of the right 
patella, and chondromalacia of the left patella, and assigned 
an effective date of March 4, 1992.  The veteran contends in 
a statement received in June 1998 that an earlier effective 
date was warranted.  

It is noted that the issues of entitlement to increased 
ratings for residuals of a right distal radius fracture, 
chondromalacia of the right patella, and a right elbow scar, 
which were previously on appeal to the Board and twice 
remanded to the RO, were withdrawn from appellate 
consideration by the veteran in a statement received in May 
1999.  Therefore, they are not the subject of the present 
review.  

Finally, the Board notes that the veteran has raised the 
issue of service connection for a low back disability as 
secondary to his bilateral knee disability (see veteran's 
statement received in May 1999).  As this issue has not been 
developed or certified on appeal, and as it is not 
inextricably intertwined with the issues currently on appeal, 
it is referred to the RO for further appropriate 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

In the 1998 remand, the Board specifically directed the RO to 
consider whether separate ratings might be in order for 
limitation of motion and instability of the veteran's service 
connected knee, in accordance with VAOPGCPREC 23-97 (July 
1997).  At present, the veteran's left knee disability is 
evaluated in a single rating, that is 20 percent, under 
rating criteria for both arthritis (38 C.F.R. § 4.71a, 
Diagnostic Code 5010) and instability of the knee (38 C.F.R. 
§ 4.71a, Diagnostic Code 5257).  It is not apparent from the 
record whether the RO considered assigning separate ratings 
in its March 1999 rating decision and supplemental statement 
of the case (SSOC).  In fact, the explanation for the 20 
percent rating, which is furnished in the "Reasons and 
Bases" section of the SSOC, is quite ambiguous.  Initially, 
the RO states that the left knee disability was "continued 
as 20 percent disabling", when in fact the last rating 
decision in November 1997 assigned a 10 percent rating for 
the veteran's left knee disability.  It appears--although it 
is not stated--that in the March 1999 rating decision the RO 
actually increased the veteran's left knee rating rather than 
continued the previous rating assignment.  

Additionally, the RO notes in the March 1999 SSOC that a 30 
percent rating would require severe subluxation or lateral 
instability of the knee and that a 20 percent rating was 
assignable if the extension of the leg was limited to 15 
degrees.  The RO then finds that there was no evidence of 
severe subluxation or lateral instability or greater 
limitation of motion to warrant the next higher evaluation.  
Again, it appears--although it is not stated--that the RO has 
determined that the veteran's left knee disability warrants a 
20 percent rating for moderate instability and a 10 percent 
rating for limitation of motion.  In view of the foregoing 
ambiguities, the RO should readjudicate the veteran's claim, 
to include consideration as to whether separate ratings might 
be in order for limitation of motion and instability of the 
veteran's service connected left knee.  In making that 
determination, the RO should consider the General Counsel 
opinion (VAOPGCPREC 23-97) on that subject as cited in the 
previous remand.  In that regard, the Board recognizes that 
in Stegall v. West, 11 Vet. App. 268 (1998), a precedential 
decision cited for guidance, it was concluded that a remand 
by the Board conferred on the claimant the right to 
compliance with the remand orders and that the Board erred 
when it failed to insure compliance with the dictates of an 
earlier Board remand.  

In regard to the earlier effective date issue, the veteran 
requested a personal hearing on VA Form 9, Appeal to Board of 
Veterans' Appeals, received in April 1999.  The form states 
that it is not to be used to request a hearing before a VA 
Regional Office hearing officer.  The veteran marked the box 
indicating that he desired a hearing at the RO before a 
Member of the Board of Veterans' Appeals.  However, the 
veteran also wrote in the space adjacent to his selection 
"VARO NOLA", which appears to be an indication of a desire 
for a hearing before a hearing officer at the RO.  Therefore, 
as the veteran has not been afforded any hearing, the RO 
should clarify what type of hearing he desires and place him 
on the appropriate hearing docket.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
clarify whether he desires a hearing 
before a VA Regional Office hearing 
officer at the RO or before a Member of 
the Board at the RO.  Thereafter, the 
veteran should be placed on the 
appropriate docket for a personal 
hearing, according to his selection.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims, to specifically 
include consideration as to whether 
separate ratings might be in order for 
limitation of motion and instability of 
the left knee.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, which specifically 
addresses the question of whether 
separate ratings may be assigned, and 
they should be provided the applicable 
time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


